LIONBRIDGE TECHNOLOGIES, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

TO: <<Participant>>

     To encourage your continued service as a director of Lionbridge
Technologies, Inc. (collectively, the “Company”), and as compensation for your
services as a director of the Company as provided under the Company’s
Independent Director’s Compensation Policy, you have been granted this
restricted stock unit award (the “Award”) pursuant to the Company’s 2005 Stock
Incentive Plan (the “Plan”). The Award represents the right to receive shares of
Common Stock of the Company subject to the fulfillment of the vesting conditions
set forth in this agreement (this “Agreement”).

     The terms of the Award are as set forth in this Agreement and in the Plan.
The Plan is incorporated into this Agreement by reference, which means that this
Agreement is limited by and subject to the express terms and provisions of the
Plan. In the event of a conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control. Capitalized terms that
are not defined in this Agreement have the meanings given to them in the Plan.
The most important terms of the Award are summarized as follows:

     1.     Award Date:      [DATE OF LIONBRIDGE ANNUAL MEETING OF STOCKHOLDERS]

     2.     Number of Restricted Stock Units Subject to this Award:      [NUMBER
OF SHARES EQUAL TO $25,000 BASED ON FMV OF LIONBRIDGE COMMON STOCK ON DATE OF
GRANT.

     3.     Vesting Schedule: The Award will be fully vested on the 13th month
anniversary of the date of grant. The Award will become fully vested
automatically upon a change of control of the Company.

     5.     Conversion of Restricted Stock Units and Issuance of Shares. Except
in the event you have elected to defer receipt of the Shares (as defined herein)
pursuant to the Company’s Deferred Compensation Plan, upon the vesting of the
Award (the “Vest Date”), one share of Common Stock shall be issuable for each
restricted stock unit that vests on the Vest Date (the “Shares”), subject to the
terms and provisions of the Plan and this Agreement. Thereafter, the Company
will transfer such Shares to you upon satisfaction of any required tax
withholding obligations. No fractional shares shall be issued under this
Agreement. In the event you have elected to defer receipt of the Shares pursuant
to the Company’s Deferred Compensation Plan, you will receive such Shares in
accordance with the terms of such Plan and your election thereunder.

     6. Termination of Service. The unvested portion of the Award will terminate
automatically and be forfeited to the Company immediately and without further
notice upon termination of your service as a director of the Company. No Shares
shall be issued or issuable with respect to any portion of the Award that
terminates unvested and is forfeited.

 

     7.     Right to Shares. You shall not have any right in, to or with respect
to any of the Shares (including any voting rights or rights with respect to
dividends paid on the Common Stock) issuable under the Award until the Award is
settled by the issuance of such Shares to you.

     8.     Taxes.

     (a)  Generally. You are ultimately liable and responsible for all taxes
owed in connection with the Award. The Company does not commit and is under no
obligation to structure the Award to reduce or eliminate your tax liability.

     (b)  Payment of Withholding Taxes. Prior to any event in connection with
the Award (e.g., vesting) that the Company determines may result in any domestic
or foreign tax withholding obligation, whether national, federal, state or
local, including any social tax obligation (the “Tax Withholding Obligation”),
you must arrange for the satisfaction of the minimum amount of such Tax
Withholding Obligation in a manner acceptable to the Company.

     (c)  Right to Retain Shares. The Company may refuse to issue any Shares to
you until you satisfy the Tax Withholding Obligation. To the maximum extent
permitted by law, the Company has the right to retain without notice from Shares
issuable under the Award or from salary payable to you, Shares or cash having a
value sufficient to satisfy the Tax Withholding Obligation.

     9.     Execution of Award Agreement. Please acknowledge your acceptance of
the terms and conditions of the Award by signing the original of this Agreement
and returning it to the Company.

 
 
 
 
Very truly yours,
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
LIONBRIDGE TECHNOLOGIES, INC.
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 

1

ACCEPTANCE AND ACKNOWLEDGMENT

     I accept the Restricted Stock Unit Award described in this Agreement and in
the Plan, and acknowledge receipt of a copy of this Agreement and the Plan, and
acknowledge that I have read them carefully and that I fully understand their
contents.

                 
 
               
 
               
Dated:
               
 
               
 
               
 
               
 
               
 
               
 
               
 
                Taxpayer I.D. Number       <<Participant>>

 
               
 
               
 
               
 
      Address:        
 
               
 
             

 
                         

 
                         

 
                         

 
               

2